Name: Commission Regulation (EEC) No 3231/92 of 5 November 1992 concerning applications for STM licences for cereals submitted on 2 November 1992 for imports of maize into Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 321 /96. 11 . 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3231/92 of 5 November 1992 concerning applications for STM licences for cereals submitted on 2 November 1992 for imports of maize into Portugal HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for STM licences which were submitted on 2 November 1992 and notified to the Commission shall be accepted for the tonnages applied for, adjusted by a coefficient of :  0,09 for maize falling within CN code 1005 90 00. 2. The issue of STM licences concerning imports of maize into Portugal from 3 to 30 November 1992 is hereby suspended. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 (1 ) thereof, Whereas Commission Regulation (EEC) No 1351 /92 of 26 May 1992 laying down detailed rules for applying the supplementary trade mechanism (STM) to imports of cereals into Portugal during the 1992/93 marketing year (') sets a target ceiling of 345 000 tonnes for maize to be broken down into equal monthly quantities ; Whereas, pursuant to Article 6 (2) of Commission Regula ­ tion (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) (2), as last amended by Regulation (EEC) No 3296/88 (3), the Commission has been notified of applications received on 2 November 1992 for STM licences for imports of maize into Portugal which are well in excess of the ceiling set ; whereas measures should be taken to deal with this situation, Article 2 This Regulation shall enter into force on 6 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 145, 27. 5. 1992, p. 47. 0 OJ No L 57, 1 . 3. 1986, p. 1 . (3) OJ No L 293, 27. 10. 1988, p. 7.